 



Exhibit 10.33
AGREEMENT
WHEREAS, the employment of Jack Watts (“Employee”) as Chief Executive Officer of
Portola Packaging, Inc. (the “Company”) ended on June 21, 2005; and
WHEREAS, the Company and Employee wish to articulate the terms and conditions
governing Employee leaving the service of the Company, the Board of Directors
has determined that it is in the best interest of the Company to offer the
package described below;
NOW THEREFORE, in consideration of the premises and other good consideration,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows.

  1.   The Company shall pay Employee $55,456.00, less applicable taxes and
deductions, upon this Agreement becoming effective.     2.   The Company shall
pay Employee the following amounts, less applicable taxes and deductions:
$14,308.00 biweekly beginning October 30, 2005 until June 11, 2006 plus $11,446
on June 21, 2006, and a $600 per month car allowance for November 2005 through
June 2006.     3.   The Company shall pay for Employee’s COBRA premiums for
18 months beginning June 21, 2005.     4.   The Company will pay Employee normal
Board fees and expenses while he is a director.     5.   In consideration for
the above compensation which Employee would not be entitled to except for this
Agreement, Employee hereby releases and forever discharges the Company and its
current and former officers, directors, employees, agents, successors and
assigns from and against any and all damages, costs, causes of action, debts,
demands, suits, actions and liability of any kind or nature whatsoever,
including but not limited to attorneys fees, whether known or unknown, fixed or
contingent, that Employee ever had or may have now or hereafter have or claim to
have or incur as a result of any matter arising in the course of his employment
by the Company from the beginning of time through the date of this Agreement, or
based upon the relationship that heretofore existed between Employee and the
Company, or arising out of or based upon any act, omission or event which
occurred or should have occurred in the course of his employment prior to the
date of this Agreement. Employee also hereby covenants not to file a lawsuit or
participate in a class action lawsuit to assert any claims released by Employee
pursuant to this Agreement including but not limited to any claims pursuant to
the Company Severance Policies. The payments set forth in this Agreement are in
lieu of all other payments, compensation or benefits that Employee is or may be
entitled to and he hereby releases any and all claims for payments, compensation
and benefits not specifically set forth in the Agreement. This general release
includes but is not limited to claims arising out of or in connection with (I)
Employee’s employment or contractual relationship with the Company; (II) any
allegation that the Company is wrongfully or unlawfully ending such
relationships; (III) any allegations of violation of Title VII of the Civil
Right Act of 1964, as amended, the Age Discrimination in Employment Act, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Older

 



--------------------------------------------------------------------------------



 



       Workers Benefit Protection Act of 1990, as amended, the National Labor
Relations Act, as amended, the Rehabilitation Act of 1973, as amended, the
Illinois Human Rights Act or any other state laws, as amended, the
Sarbanes-Oxley Act of 2002 (IV) any allegation of breach of contract,
defamation, intentional or negligent infliction of emotional distress, workplace
harassment or discrimination, invasion of privacy, violation of public policy,
negligence or any other tort (V) any breach of contract of employment, express
or implied, or of any violation of Company policy or procedure, the provisions
of the Constitution of the United States or any state constitution, and/or any
other law, rule regulation or ordinance of any governmental body pertaining to
employment and/or the termination of employment; and/or (VI) any other statutory
or common law cause of action. This paragraph 5 does not release any claim
arising out of the breach by the Company of any terms of this Agreement or any
claims that cannot be waived or released as a matter of law. The Company hereby
releases Employee for the claims that are known to the Company.

  6.   Employee represents that in executing this Agreement, no promise or
inducement has been made to Employee except as set forth in this Agreement and
that this Agreement contains the entire understanding respecting the subject
matter of the Agreement and it shall not be modified or altered except by a
subsequent written agreement signed by the parties.     7.   Employee agrees and
acknowledges:

  (1)   that Employee’s waiver of rights under this Agreement is knowing and
voluntary;     (2)   that this Agreement complies in full with all the
requirements of the Older Workers Benefit Protection Act, as amended;     (3)  
that the compensation to be paid, under this Agreement to Employee exceeds what
would normally be received by any employee who resigns or is terminated and that
the additional consideration is in exchange for the covenants Employee has made
in this Agreement;     (4)   that Employee is advised in writing by the Company
to consult an attorney prior to executing this Agreement;     (5)   that the
Company has given Employee a period of twenty-one days within which to consider
this Agreement;     (6)   that following Employee’s execution of this Agreement
he will have seven days in which to revoke his acceptance of this Agreement in
writing and delivered to the Company at 951 Douglas Road, Batavia, IL 60510
addressed to Martin Imbler and that if Employee chooses not to revoke this
Agreement, it shall then become effective and enforceable. Payments to Employee
under this Agreement shall not begin until the seven day revocation period has
expired.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

           
 
Portola Packaging, Inc.    
 
       
 
By: /s/ Martin Imbler Date:   June 21, 2005
 
         
 
  Martin Imbler
Chairman    
 
       
Accepted and agreed to:
       
/s/ Jack L. Watts
  June 21, 2005    
 
     
Employee
  Date    

 